Memorandum by the Court.
Appeal by the State from a judgment of the Court of Claims which made an award for the appropriation of land pursuant to section 30 of the Highway Law. The State appropriated a permanent easement over 1,053 square feet of claimant’s property, a lot 22,274 square feet in size, on which a nursing home was operated, in the Village of Delanson, Town of Duanesburg, County of Schenectady. Both experts testified that the highest and best use before and after appropriation was for a nursing home. The trial court improperly awarded $2,000 for the retaining wall which the State is under a continuing duty to maintain. The value of the retaining wall is the value by which it enhances the value of the total property. We find total damages of $3,500, consisting of direct damages in the sum of $1,500, and consequential damages in the sum of $2,000. Judgment modified, on the law and the facts, so as to reduce the award to $3,500 and appropriate interest, and, as so modified, affirmed, without costs. Herlihy, P. J., *1077Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.